DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Repeated
1.	The 35 U.S.C. 102(a) rejection of claims 1,4-9,20,21 anticipated by Frank et al. has been repeated as previously made in office action 3/26/21.
	As to new claim 21, Frank et al. discloses further comprising a third manifold section (figure 3a) that includes a cathode discharge manifold and a fourth manifold section that includes a cathode feed manifold; a plurality of cathode inlet ports (figure 3a number 156) fluidly connecting the cathode flow field  (figure 3a number 142) with the cathode feed manifold via a cathode inlet passage; and a plurality of cathode outlet (figure 3a number 157) ports fluidly connecting the cathode flow field with the cathode discharge manifold via a cathode outlet passage (figure 3a).
2.	The 35 U.S.C. 103(a) rejection of claim 2 unpatentable over Frank et al. in view of Cerceau et al. has been repeated as previously made in office action 3/26/21.
Rejections Withdrawn
3.	The 35 U.S.C. 103(a) rejection of claims 12-15 unpatentable over Frank et al. has been deleted as previously made in office action 3/26/21.
4.	The 35 U.S.C. 103(a) rejection of claims 16-17 unpatentable over Frank et al. in view of Wolk et al. and in further view of Darga et al. has been deleted as previously made in office action 3/26/21.
Allowable Subject Matter
s 10-14,16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest wherein a total inlet area of the plurality of cathode inlet ports is greater than a total outlet area of the cathode outlet ports. Applicant teaches that such requirement “can produce a back pressure on oxidant flow through cathode compartment 19 and cathode flow field 28” and “may promote improved distribution of oxidant across the cathode compartment.” (specification paragraph 071).
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Frank et al. fail to disclose the anode inlet port being formed in a side wall of a structural feature that extends from the surface of the anode plate into the first anode distribution channel toward the membrane electrode assembly, Frank et al. discloses the anode inlet port (figure 2a number 140) being formed in a side wall of a structural feature (figure 2 number 180)  that extends .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724